--------------------------------------------------------------------------------

Exhibit 10.2

 
NU SKIN ENTERPRISES, INC.


EXECUTIVE SEVERANCE POLICY


Amended and Restated Effective as of October 15, 2020



--------------------------------------------------------------------------------

TABLE OF CONTENTS



PAGE



SECTION 1.
DEFINITIONS
1
SECTION 2.
TERM OF POLICY
3

SECTION 3.
TERMINATION BY COMPANY WITHOUT CAUSE OR BY EXECUTIVE FOR GOOD REASON
3

SECTION 4.
TERMINATION BY REASON OF DEATH OR DISABILITY
5

SECTION 5.
TERMINATION BY THE COMPANY FOR CAUSE
6

SECTION 6.
VOLUNTARY TERMINATION WITHOUT GOOD REASON; RETIREMENT
6

SECTION 7.
SEPARATION AND RELEASE AGREEMENT
6

SECTION 8.
RESTRICTIVE COVENANTS
7

SECTION 9.
COMPLIANCE WITH SECTION 409A
7

SECTION 10.
WITHHOLDING TAXES
8

SECTION 11.
PARACHUTE PAYMENTS
8

SECTION 12.
ADMINISTRATION
9

SECTION 13.
AMENDMENT AND TERMINATION
9

SECTION 14.
OTHER PROVISIONS
9




EXHIBIT A
EXHIBIT B



--------------------------------------------------------------------------------

NU SKIN ENTERPRISES, INC.
EXECUTIVE SEVERANCE POLICY
 
This Nu Skin Enterprises, Inc. Executive Severance Policy has been adopted by
the Executive Compensation Committee (“Committee”) of the Board of Directors of
the Company to apply to selected Executives of the Company. Eligible Executives
will be eligible for coverage under the Policy for the payment of severance
benefits upon termination of employment under certain circumstances, subject to
the conditions set forth below. This Policy shall be effective as of the
Effective Date as provided herein.
 
This Policy supersedes any prior plan, policy, agreement or practice involving
the payment of severance benefits to eligible Executives.  While the Policy is
in effect, any severance benefits provided to an eligible Executive must be paid
pursuant to this Policy or pursuant to another express written agreement between
Company and the eligible Executive entered into after the effective date of this
Policy.
 
Section 1.            Definitions.


As used herein, the following terms shall have the following respective
meanings:
 
1.1         “Accrued Rights” shall have the meaning given in Section 3.3 hereof.
 
1.2        “Annual Target Bonus” means the aggregate Bonuses that Executive is
eligible to earn for the incentive periods in the fiscal year in which
Executive’s Date of Termination occurs, assuming attainment of such corporate
targets at the “target level” (100% performance level), and disregarding any
individual performance targets and regardless of whether any such Bonus has
already been paid, as shall be established by the Committee for such fiscal
year. For the avoidance of doubt, the Annual Target Bonus shall be determined
assuming satisfaction of the aforementioned corporate targets, irrespective of
whether such targets are actually achieved and whether any Bonus for a period in
the fiscal year has already been paid.
 
1.3         “Bonus” means the cash incentive bonuses payable to Executive under
the Third Amended and Restated Nu Skin Enterprises, Inc. 2010 Omnibus Incentive
Plan (as may be amended from time to time), or such other or successor bonus
program in which Executive participates from time to time.
 
1.4         “Base Salary” means the annual base salary in effect for the payroll
period during which Executive’s employment is terminated.  Bonuses, incentive
pay and any taxable or nontaxable fringe benefits or payments are not included
in the calculation of Base Salary. Base Salary shall be determined before any
deferrals to any qualified or nonqualified plans of the Company and before any
reduction in salary that would constitute Good Reason.
 
1.5         “Cause” means, subject to the conditions below, that Executive has
engaged in any one of the following: (i) a material breach of this Policy or the
Company’s Key Employee Covenants attached hereto as Exhibit B; (ii) any willful
violation by Executive of any material law or regulation applicable to the
business of the Company or any of its subsidiaries; (iii) Executive’s conviction
of, or a plea of guilty or nolo contendere to, a felony or any willful
perpetration of common law fraud; or (iv) any other willful misconduct by
Executive that is materially injurious to the financial condition or business
reputation of, or is otherwise materially injurious to, the Company or any of
its subsidiaries. For purposes of the foregoing, in determining whether a
“material breach” has occurred, or whether there has been a willful violation of
a “material” law or regulation, the standard shall be a breach or violation that
is, or will reasonably likely be, materially injurious to the financial
condition or business reputation of, or is, or will reasonably likely be,
otherwise materially injurious to, the Company or any of its subsidiaries.
 

--------------------------------------------------------------------------------

1.6         “Change in Control” means the consummation of any of the following
transactions effecting a change in ownership or control of the Company:
 
(i)          During any twenty-four (24) month period, individuals who, as of
the beginning of such period, constitute the Board of Directors of the Company
(the “Incumbent Directors”) cease for any reason to constitute at least a
majority of the Board of Directors of the Company, provided that any person
becoming a director subsequent to the beginning of such period whose election or
nomination for election was approved by a vote of at least a majority of the
Incumbent Directors then on the Board of Directors of the Company (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
as a result of any other actual or threatened solicitation of proxies by or on
behalf of any person other than the Board of Directors of the Company shall be
deemed to be an Incumbent Director;
 
(ii)        Any “person” (as such term is defined in the Securities Exchange Act
of 1934, as amended (the “Exchange Act”) and as used in Sections 13(d)(3) and
14(d)(2) of the Exchange Act) is or becomes a “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent (50%) or more of the combined voting power of
the Company’s then outstanding securities eligible to vote for the election of
the Board of Directors of the Company (“Company Voting Securities”); provided,
however, that the event described in this paragraph (ii) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (A) by
the Company or any subsidiary, (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any subsidiary, (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (D) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (iii), or (E) by any person of Company Voting Securities from the
Company, if a majority of the Incumbent Directors approves in advance the
acquisition of beneficial ownership of fifty percent (50%) or more of Company
Voting Securities by such person;



--------------------------------------------------------------------------------

(iii)       The consummation of a merger, consolidation, statutory share
exchange or similar form of corporate transaction involving the Company or any
of its subsidiaries that requires the approval of the Company’s stockholders,
whether for such transaction or the issuance of securities in the transaction (a
“Business Combination”), unless immediately following such Business
Combination:  (A) more than fifty percent (50%) of the total voting power of (x)
the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least ninety percent (90%)
of the voting securities eligible to elect directors of the Surviving
Corporation (the “Parent Corporation”), is represented by Company Voting
Securities that were outstanding immediately prior to such Business Combination
(or, if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Business Combination), and such
voting power among the holders thereof is in substantially the same proportion
as the voting power of such Company Voting Securities among the holders thereof
immediately prior to the Business Combination, (B) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of fifty percent (50%) or more of the total
voting power of the outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) and (C) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation) following the consummation of the Business Combination
were Incumbent Directors at the time of the Board of Directors of the Company’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (A), (B) and (C) above shall be deemed to be a “Non‑Qualifying
Transaction”); or
 
(iv)        The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of a sale of all
or substantially all of the Company’s assets.
 
1.7         “Company” means Nu Skin Enterprises, Inc., a Delaware corporation.
 
1.8         “Code” means the Internal Revenue Code of 1986, as amended.
 
1.9         “Committee” means the Executive Compensation Committee of the Board
of Directors of the Company.
 
1.10       “Date of Termination” means the effective date of the relevant
Executive’s termination of employment with the Company.
 
1.11       “Disability” means a physical or mental impairment which, the
Committee determines, after consideration and implementation of reasonable
accommodations, precludes the Executive from performing Executive’s essential
job functions for a period longer than three (3) consecutive months or a total
of one hundred twenty (120) days in any twelve (12) month period.
 
1.12       “Effective Date” means, with respect to this amendment and
restatement of the Policy, October 15, 2020, or such later date as determined by
the Committee with respect to an Executive. The original Effective Date of the
Policy was March 8, 2018.
 
1.13      “Executive” means the executive employees of the Company who are
eligible to participate in the Policy as set forth in Schedule A to this Policy,
as it may be amended from time to time.  Schedule A may be amended at any time
to add additional executive employees or to remove executive employees from
eligibility to participate in this Policy as Executives.


2

--------------------------------------------------------------------------------

1.14      “Good Reason” means Executive’s voluntary resignation for any of the
following events that result in a material negative change to Executive: (i)
without Executive’s consent, a material reduction in the scope of Executive’s
duties and responsibilities or the level of management to which Executive
reports; (ii) without Executive’s consent, a reduction in Base Salary (other
than an across-the-board reduction of not more than ten percent (10%) applicable
to all senior executive officers); (iii) without Executive’s consent, a material
reduction in Executive’s benefits in the aggregate (in terms of benefit levels,
other than an across-the-board reduction) from those provided to Executive under
any employee benefit plan, program and practice in which only the Executives
(and no other employees of the Company) participate, provided that such material
reduction occurs within six (6) months immediately prior to or following the
consummation of a Change in Control; (iv) without Executive’s consent, a
relocation of Executive’s principal place of employment of more than fifty (50)
miles from Executive’s primary residence, (v) a material breach of any provision
of this Policy by the Company, or (vi) the failure of the Company to have a
successor entity specifically assume this Policy within ten (10) business days
after the Change in Control.  Notwithstanding the foregoing, Good Reason shall
only be found to exist if Executive, not later than ninety (90) days after the
initial occurrence of an event deemed to give rise to a right to terminate for
Good Reason, has provided thirty (30) days written notice to the Company prior
to Executive’s resignation indicating and describing the event resulting in such
Good Reason, and the Company does not cure such event (other than the event in
clause (vi)), which shall not be subject to cure) within ninety (90) days
following the receipt of such notice from Executive.
 
1.15       “Policy” means this Nu Skin Enterprises, Inc. Executive Severance
Policy.
 
1.16      “Pro Rata Earned Bonus” means the pro-rata portion of the Executive’s
earned bonus, if any, for each outstanding bonus cycle as of the date on which
termination of employment occurs, based upon attainment of such corporate
targets, and disregarding any individual performance targets, as shall be
established by the Committee for such bonus cycle (determined by multiplying the
amount of the actual earned bonus that would be payable for the bonus cycle by a
fraction, the numerator of which is the number of days during the bonus cycle
that the Executive is employed by the Company and the denominator of which is
the full number of days in the bonus cycle); provided, however, Executive shall
not be entitled to a Pro Rata Earned Bonus for an annual bonus cycle if
Executive’s termination date is earlier than March 31st of the year of
termination.
 
Section 2.            Term of Policy.



The term of this Policy shall begin on the Effective Date and shall continue in
effect until modified or terminated by the Company pursuant to Section 13
hereof.
 
Section 3.            Termination by Company without Cause or by Executive for
Good Reason.


If the Company terminates Executive’s employment during the term of the Policy
without Cause, or if Executive terminates his or her employment during the term
of the Policy for Good Reason, then, subject to Sections 7 and 8 below,
Executive shall be entitled to the following rights and benefits under this
Section 3:
 
3

--------------------------------------------------------------------------------

3.1          Lump Sum Payment. Executive shall be entitled to either the lump
sum payment described in Section 3.1(i) or the lump sum payment described in
Section 3.2(ii).
 


(i)
Termination without Cause or for Good Reason in Connection with Change in
Control.

 
In the event that the Company terminates the employment of Executive during the
term of the Policy without Cause or Executive terminates his or her employment
during the term of the Policy for Good Reason, and the applicable Date of
Termination occurs (A) within six (6) months prior to and in connection with a
Change in Control (as determined by the Committee), or (B) within two (2) years
following such Change in Control, then the Company will pay Executive a lump sum
payment equal to the product of: (I) the sum of (A) Executive’s Base Salary as
of the Date of Termination plus (B) the Annual Target Bonus; and (II) the
Multiplier specified in Schedule A.
 
The lump sum amount described above in this Section 3.1(i) shall be paid in a
lump sum payment within 30 days of the Date of Termination, but in no event
earlier than the date the Separation and Release Agreement described in Section
7 becomes effective, or later than March 15th of the year following the year in
which the Date of Termination occurs. In addition, the Company shall pay
Executive the Pro Rata Earned Bonus.  The Pro Rata Earned Bonus shall be paid to
Executive at the same time as bonuses are paid to other executive officers of
the Company for each outstanding bonus period that is considered part of the Pro
Rata Earned Bonus, but in no event earlier than the date the Separation and
Release Agreement described in Section 7 becomes effective, or later than March
15th of the year following the year in which the Date of Termination occurs.
 

 
(ii)
Other Termination without Cause or for Good Reason.

 
If the Company terminates Executive’s employment during the term of the Policy
without Cause, or if Executive terminates his or her employment during the term
of the Policy for Good Reason, and Executive is not eligible for payment
pursuant to Section 3.1(i), then the Company will pay Executive a lump sum
payment equal to the product of: (A) Executive’s Base Salary as of the Date of
Termination and (B) the Multiplier specified in Schedule A.
 
The lump sum payment described above in this Section 3.1(ii) shall be paid in a
lump sum payment within 30 days after the Date of Termination, but in no event
earlier than the date the Separation and Release Agreement described in Section
7 becomes effective, or later than March 15th of the year following the year in
which the Date of Termination occurs. In addition, the Company shall pay
Executive the Pro Rata Earned Bonus.  The Pro Rata Earned Bonus shall be paid to
Executive at the same time as bonuses are paid to other executive officers of
the Company for each outstanding bonus period that is considered part of the Pro
Rata Earned Bonus, but in no event earlier than the date the Separation and
Release Agreement described in Section 7 becomes effective, or later than March
15th of the year following the year in which the Date of Termination occurs. 
For the avoidance of doubt, Executive shall not be eligible for payment pursuant
to this Section 3.1(ii) if Executive is eligible for payment pursuant to Section
3.1(i).
 
4

--------------------------------------------------------------------------------

3.2        COBRA Payment. Executive shall be eligible for continuation of
coverage for Executive and Executive’s eligible dependents under the Company’s
group health plan(s) as required under COBRA, at Executive’s sole expense at the
applicable COBRA rate for such plan(s), subject to the following: the Company
shall pay to Executive a lump sum payment equal to the aggregate employer and
employee cost of twelve (12) months of health care continuation coverage under
the Company’s medical, dental, prescription drug and vision care group health
plans as in effect from time to time. The lump sum payment contemplated under
this Section 3.2 shall be paid to Executive as soon as administratively
practicable following the Date of Termination, but in no event earlier than the
date the Separation and Release Agreement described in Section 7 becomes
effective, or later than March 15th of the year following the year in which the
Date of Termination occurs.
 
3.3        Accrued Rights. As soon as administratively practicable following the
Date of Termination, or as otherwise provided below, the Company will pay or
provide Executive with (i) all accrued but unpaid base salary through the Date
of Termination, (ii) any previously awarded but unpaid Bonus for a completed
bonus cycle prior to the Date of Termination, payable at the time such Bonuses
regularly are paid, (iii) any unreimbursed business expenses that are
reimbursable under the Company’s business expense policy, (iv) all rights and
benefits under the employee benefit plans of the Company in which Executive is
then participating, payable at the times set forth in such plans, and (v) any
other payments as may be required under applicable law (collectively, the
“Accrued Rights”).
 
3.4         Treatment of Equity Awards. The vesting and exercise of any equity
awards that may be held by Executive as of the Date of Termination shall be
determined in accordance with the applicable equity incentive plan and grant
documentation for that Executive.
 
3.5        No Additional Rights. Except as provided in this Section 3,
Executive’s participation under any benefit plan, program, policy or arrangement
sponsored or maintained by the Company shall cease and be terminated on the Date
of Termination. Without limiting the generality of the foregoing, Executive’s
eligibility for and active participation in any tax qualified retirement or
pension plans maintained by the Company will end as of the Date of Termination
and Executive will earn no additional benefits under those plans after that
date. Executive shall be treated as a terminated employee for purposes of all
such benefit plans and programs effective as of the Date of Termination, and
shall receive all payments and benefits due under such plans and programs in
accordance with the terms and conditions thereof.
 
Section 4.            Termination by Reason of Death or Disability.



In the event that the employment of Executive is terminated during the term of
the Policy by reason of Executive’s death or Disability, then, subject to
Sections 7 and 8 below, Executive shall be entitled to the following rights and
benefits under this Section 4:
 
4.1        Salary Continuation (Disability Only). In the event that the
employment of Executive is terminated during the term of the Policy by reason of
Executive’s Disability, the Company will pay Executive salary continuation at an
annual rate equal to Executive’s then-current Base Salary until the earlier of
(i) the date Executive is eligible for disability payments under the Company’s
group disability policies (as determined by the Company) or (ii) ninety (90)
days following the Date of Termination by reason of Disability.  Salary
continuation under this Section 4.1 shall be paid in equal bi-monthly
installments in accordance with the Company’s customary payroll practices.
 
5

--------------------------------------------------------------------------------

4.2        Bonus. The Company will pay the Pro Rata Earned Bonus, which shall be
paid on the date that Bonuses are normally paid, but in no event earlier than
the date the Separation and Release Agreement described in Section 7 becomes
effective, or later than March 15th of the year following the year in which the
Date of Termination occurs.
 
4.3         Accrued Rights. As soon as administratively practicable following
the Date of Termination, the Company will pay or provide Executive with the
Accrued Rights.
 
4.4         Treatment of Equity Awards. The vesting and exercise of any equity
awards that may be held by Executive as of the Date of Termination shall be
determined in accordance with the applicable equity incentive plan and grant
documentation for that Executive.
 
Section 5.            Termination by the Company for Cause.



The Company may terminate Executive’s employment for any reason and at any time,
with or without Cause. In the event that the Company terminates the employment
of Executive during the term of the Policy for Cause, the Company will pay or
provide Executive with the Accrued Rights and no other benefits.
 
Section 6.            Voluntary Termination without Good Reason; Retirement.


Executive shall not be entitled to any payments or benefits under this Policy
(other than Accrued Rights) by reason of Executive’s voluntary termination of
employment from the Company without Good Reason. This Policy shall have no
effect on the rights and benefits to which an Executive may be entitled upon
retirement under (without limitation) any retirement or savings plan of the
Company, nor under any of the Company’s equity incentive or cash incentive plans
(including applicable award agreements), non-qualified deferred compensation
plans, key employee death plans, and other health and miscellaneous benefit
plans, each of which shall be governed exclusively by the terms of such plans
and agreements, as applicable. Notwithstanding the foregoing, Company shall pay
Executive a lump sum equal to 75% of Executive’s base salary under the terms of
the Key Employee Covenants if Company elects, in its sole discretion, to enforce
the non-compete.
 
Section 7.            Separation and Release Agreement.



To the extent permitted under applicable law, as a condition precedent to
receiving any payments and benefits as provided under this Policy, Executive
must execute a general release of claims (the “Separation and Release
Agreement”), substantially in the form attached as Exhibit A hereto, and such
Separation and Release Agreement must become irrevocable, by the sixtieth (60th)
day following the Date of Termination. If Executive fails to execute and deliver
the Separation and Release Agreement, or revokes the Separation and Release
Agreement, Executive shall not be entitled to receive the payments and benefits
described herein (other than Accrued Rights). For purposes of this Policy, the
Separation and Release Agreement shall be considered to have been executed by
Executive if it is signed by Executive’s legal representative in the case of
legal incompetence or on behalf of Executive’s estate in the case of Executive’s
death.
 
6

--------------------------------------------------------------------------------

Section 8.            Restrictive Covenants.



8.1         Key Employee Covenants Agreement. In consideration of Executive’s
employment by the Company and the additional rights and benefits provided to
Executive by this Policy, on the Effective Date or such later date when an
individual becomes an Executive, Executive will agree to and execute the Key
Employee Covenants Agreement substantially in the form attached as Exhibit B
hereto or in such other form approved by the Committee.
 
8.2         Transfer of Duties.  Upon termination of employment, Executive must
cooperate with the orderly transfer of his or her duties as requested by the
Company.
 
8.3         Return of Property.  Upon termination of employment, Executive must
return all Company property by a date specified by the Company.
 
Section 9.            Compliance with Section 409A.



9.1        Notwithstanding any other provision of this Policy to the contrary,
the parties agree that this Policy is intended to comply with or be exempt from
Code Section 409A and the regulations and guidance promulgated thereunder
(collectively “Section 409A”), and all provisions of this Policy shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.  The Company and Executive
intend that, to the maximum extent possible, any amounts paid pursuant to this
Policy shall qualify as a short-term deferral pursuant to Section 409A or as
separation pay exempt from Section 409A. In no event will the Company or its
affiliates be liable for any additional tax, interest or penalties that may be
imposed on Executive under Section 409A or any damages for failing to comply
with Section 409A.
 
9.2        Notwithstanding any other provision of this Policy to the contrary,
to the extent that any payment under this Policy constitutes “nonqualified
deferred compensation” under Section 409A, the following shall apply to the
extent Section 409A is applicable to such payment:
 
(i)          Any payable that is triggered upon the Executive’s termination of
employment shall be paid only if such termination of employment constitutes a
“separation from service” under Section 409A.
 
(ii)         All in-kind benefits, expenses or other reimbursements paid
pursuant to this Policy that are taxable income to Executive shall be paid no
later than the end of the calendar year next following the calendar year in
which Executive incurs such expense.  With regard to any provision herein that
provides for reimbursement of costs and expenses or in-kind benefits, except as
permitted by Section 409A, (a) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (b) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year;
and (c) such payments shall be made on or before the last day of Executive’s
taxable year following the taxable year in which the expense occurred.


7

--------------------------------------------------------------------------------

(iii)       In the event that Executive is deemed on the date of termination to
be a “specified employee” as defined in Section 409A, then with regard to any
payment or the provision of any benefit that is subject to Section 409A and is
payable on account of a separation from service (as defined in Section 409A),
such payment or benefit shall be delayed for until the earlier of (a) the first
business day of the seventh calendar month following such termination of
employment, or (b) Executive’s death.  Any payments delayed by reason of the
prior sentence shall be paid in a single lump sum, without interest thereon, on
the date indicated by the previous sentence and any remaining payments due under
this Policy shall be paid as otherwise provided herein.
 
9.3        For purposes of Section 409A, Executive’s right to receive any
installment payments under this Policy (whether severance payments,
reimbursements or otherwise) shall be treated as a right to receive a series of
separate payments and, accordingly, each installment payment hereunder shall at
all times be considered a separate and distinct payment.
 
9.4         To the extent required to avoid the imposition of additional taxes
and penalties under Section 409A, amounts payable under this Policy on
termination of employment will not be paid until Executive experiences a
separation from service within the meaning of Section 409A as specified above.
 
9.5         Notwithstanding any provision of this Policy to the contrary, in no
event shall the timing of Executive’s execution of the Separation and Release
Agreement, directly or indirectly, result in Executive designating the calendar
year of payment, and if a payment pursuant to this Policy that is subject to
execution of the Separation and Release Agreement could be made in more than one
taxable year, based on timing of the execution of the Separation and Release
Agreement, payment shall be made in the later taxable year.
 
Section 10.          Withholding Taxes.



All compensation payable pursuant to this Policy shall be subject to all
applicable federal, state and local tax withholding.
 
Section 11.          Parachute Payments.



Notwithstanding anything in this Policy to the contrary, in the event the
Company determines that any payment or distribution in the nature of
compensation (within the meaning of Code Section 280G(b)(2)) to or for the
benefit of Executive, whether paid or payable pursuant to this Policy or
otherwise would be subject to the excise tax imposed by Code Section 4999, then
Executive shall be entitled to receive (i) the greatest amount so that no
portion the payments shall be an excess parachute payment (the “Limited
Amount”), or (ii) if the amount of payments otherwise paid or provided (without
regard to clause (i)) reduced by all taxes applicable thereto (including, for
the avoidance of doubt, the excise tax imposed by Code Section 4999) would be
greater than the Limited Amount reduced by all taxes applicable thereto, then
the amount of payments shall be the amount otherwise payable. Any reductions
described in the preceding sentence shall be done in the manner that is least
economically disadvantageous to Executive. Where the decision to cut back
between two amounts is economically equivalent, but the amounts are payable at
different times, the amounts will be reduced on a pro rata basis.
 
8

--------------------------------------------------------------------------------

Section 12.          Administration.



The Committee is responsible for the administration of this Policy and shall
have all powers and duties necessary to fulfill its responsibilities. The
Committee shall have full power and discretion to interpret the Policy and
related documents, to resolve ambiguities, inconsistencies and omissions, to
determine any question of fact, and to determine the rights and benefits, if
any, of any Executive or other employee, in accordance with the provisions of
the Policy. The Committee shall also have the authority to waive any
restrictions with respect to participation in the Policy or the maturity of
benefits under the Policy for any specific Executive where, in the opinion of
the Committee, it is reasonable to do so and does not prejudice the rights of
the particular Executive under the Policy and it does not cause the Executive to
be subject to adverse tax treatment under Section 409A. The Committee’s decision
with respect to any matter shall be final and binding on all parties concerned.
The Committee may, from time to time, by action of its appropriate officers,
delegate to designated persons, committees, or entities the right to exercise
any of its powers or the obligation to carry out its duties under the Policy.
 
Section 13.          Amendment and Termination.



The Company reserves the right to amend or terminate this Policy at any time and
in any manner, subject to the following: (i) no amendment or termination of this
Policy made during the period beginning six (6) months prior to a Change in
Control and continuing until the second anniversary of the Change in Control,
shall become effective until the second anniversary of a Change in Control,
provided that the Company shall have the ability to make any amendment required
under applicable law (including without limitation any amendments necessary to
comply with Section 409A) at any time; (ii) if any modification of this Policy
decreases the benefits available to an Executive through this Policy (such
modification, an “Adverse Change”), the Company shall give written notice to the
impacted Executive of the Adverse Change; and (iii) the Adverse Change shall not
be effective with respect to the Executive any sooner than one (1) year from the
date on which the notice described in (ii) above was provided to the impacted
Executive. Notwithstanding the foregoing, (x) no amendment or termination of the
Policy shall affect the rights of an Executive whose Date of Termination has
occurred prior to the date of such amendment or termination of the Policy and
who remains entitled to severance payments or benefits under this Policy, and
(y) the requirements described in (ii) and (iii) above, with respect to an
Executive impacted by an Adverse Change, may be waived in writing by the
Executive.
 
Section 14.          Other Provisions.



14.1      Acknowledgment. Executive acknowledges that this Policy does not
constitute a contract of employment or impose on the Company any obligation to
retain Executive as an employee and that this Policy does not prevent Executive
from terminating employment at any time.
 
9

--------------------------------------------------------------------------------

14.2       Non-Duplication of Benefits. The benefits under this Policy are not
intended to duplicate any other benefits provided by the Company in connection
with the termination of an employee’s employment, such as wage replacement
benefits, pay-in-lieu-of-notice, severance pay, or similar benefits under any
other benefit plans, severance programs, employment contracts, or applicable
federal or state laws, such as the WARN Acts. Should such other benefits be
payable, the benefits under this Policy will be reduced accordingly or,
alternatively, benefits previously paid under this Policy will be treated as
having been paid to satisfy such other benefit obligations. In either case, the
Company will determine how to apply this provision and may override other
provisions in this Policy in doing so.
 
14.3       Construction.  This Policy shall be governed and enforced in
accordance with the laws of the State of Utah, and any litigation between the
parties relating to this Policy shall be conducted in the courts of Utah County.
 
14.4       Severability.  If any provision of this Policy, or the application of
such provision to any person or in any circumstance, is found by a court of
competent jurisdiction to be unenforceable for any reason, such provision may be
modified or severed from this Policy to the extent necessary to make such
provision unenforceable against such person or in such circumstance. Neither the
unenforceability of such provision nor the modification or severance of such
provision will affect (i) the enforceability of any other provision of this
Policy or (ii) the enforceability of such provision against any person or in any
circumstance other than those against or in which such provision is found to be
unenforceable.
 
14.5      Records.  The records of the Company with respect to the determination
of eligibility, employment history, Accrued Rights, Base Salary, Bonus, and any
and all other relevant matters shall be conclusive for all purposes of this
Policy.
 
14.6     Entire Agreement.  The Company and Executive understand and agree that
this Policy shall constitute the entire understanding between them regarding the
subject matter contained herein, and that all prior understandings regarding
these matters are hereby superseded and replaced, unless specifically provided
otherwise in this Policy.
 
10

--------------------------------------------------------------------------------

SCHEDULE A
 
Executives
 

 
Name and Title of Executive
Multiplier for
Section 3.1(i)
Multiplier for
Section 3.1(ii)

•
Ritch Wood, Chief Executive Officer
2
1.5

•
•
•
•
Ryan Napierski, President
Mark Lawrence, Executive Vice President and Chief Financial Officer
D. Matthew Dorny, Executive Vice President, and General Counsel
Joseph Chang, Executive Vice President of Product Development and Chief
Scientific Officer
1.5
1.25



11

--------------------------------------------------------------------------------

EXHIBIT A
 
SEPARATION AND RELEASE AGREEMENT
 
This Separation and Release Agreement (this “Agreement”) is entered into
effective as of ____________, by and between Nu Skin Enterprises, Inc., a
Delaware corporation (the “Company”) and _________________, an individual
(“Employee”). The Company and Employee are sometimes hereinafter referred to as
“party” or “parties.”
 
RECITALS
 

A.
Employee’s employment with the Company terminated on ____________ (the
“Employment Termination Date”).

 

B.
The Company and Employee mutually agree it is in the best interests of both to
enter into a mutual understanding, settlement and compromise of all claims and
disputes, if any, between them.

 
AGREEMENT
 
In consideration of the mutual promises and covenants set forth herein, and for
other good and valuable consideration, the receipt, adequacy, and legal
sufficiency of which are hereby acknowledged, the parties hereby mutually agree
as follows:
 
1.          The Company agrees to make certain payments to Employee as set forth
in the Nu Skin Enterprises, Inc. Executive Severance Policy (the “Severance
Policy”). Except as expressly set forth in this Agreement, or in a specific plan
document (e.g. 401(k) plan etc., stock option plan etc.), Employee shall not be
entitled to any further compensation or benefits from the Company.
 
2.           In consideration for the payments set forth in Section 1 hereof,
Employee, and all persons and entities claiming by, through or under Employee,
hereby completely release the Company and any person or entity that controls, is
controlled by or is under common control with the Company, including without
limitations, any direct or indirect parent or subsidiary of the Company or any
officer, director, shareholder, employee, attorney, or agent of the Company from
all claims, charges, demands, grievances, and/or causes of action which Employee
had, has, or may claim to have based on, arising from, or relating to Employee’s
employment with the Company or the termination thereof, including, without
limitation, any claims, charges, demands, grievances, and/or causes of action
under:
 

•
the Equal Pay Act;

•
the Fair Labor Standards Act;

•
the National Labor Relations Act;

•
Title VII of the Civil Rights Act of 1964;

•
the Post-Civil War Reconstruction Acts (42 U.S.C. §§ 1981-1988);

•
the Americans with Disabilities Act of 1990;

•
any claim in tort or contract, or for promissory estoppel or violation of a
covenant of good faith and fair dealing;


•
the Rehabilitation Act of 1973;

•
the Employee Retirement Income Security Act of 1974;

•
the Family and Medical Leave Act of 1993;

•
the Genetic Information Nondiscrimination Act of 2008;

•
the Utah Antidiscrimination Act;

•
any and all claims for attorneys’ fees, costs, and/or penalties;

•
any other federal or state statute;

•
any claim for unpaid compensation or benefits;

•
any claim of retaliation or whistleblower discrimination;

•
any claim of wrongful discharge against public policy;

•
and any other claim arising out of common law or federal, state, or local law.

 

1

--------------------------------------------------------------------------------

The foregoing release also includes, without limitation, release of any claims
for wrongful discharge, breach of express or implied contract of employment,
employment-related torts, personal injury (whether physical or mental), or any
other claims in any way related to Employee’s employment with or separation from
the Company. Employee acknowledges and agrees that Employee has not been
discriminated against in any manner prohibited by law during Employee’s
employment with the Company or with regard to Employee’s separation from
employment with the Company.
 
Notwithstanding the foregoing, Employee does not waive any rights to
unemployment insurance benefits or worker’s compensation benefits.  Employee
further understands that nothing in this Section 2 prohibits Employee from
paying COBRA premiums to maintain Employee’s participation in the Company’s
group health plan to the extent allowed by law and subject to the terms,
conditions, and limitations set forth in the Company’s group health plan.
 
3.           Employee acknowledges that Employee is waiving and releasing any
rights Employee may have under the Age Discrimination in Employment Act of 1967
(“ADEA”) and that this waiver and release is knowing and voluntary. Employee and
the Company agree that this waiver and release does not apply to any rights or
claims that may arise under ADEA after the effective date of this Agreement. 
Employee acknowledges that the consideration given for this waiver and release
agreement is in addition to anything of value to which Employee was already
entitled.  Employee further acknowledges that Employee has been advised by this
writing that:
 


a.
Employee should consult with an attorney prior to executing this Agreement;

 


b.
Employee has at least 21 days within which to consider this Agreement, although
Employee may accept the terms of this Agreement at any time within those 21
days, provided that changes to this Agreement shall not extend or restart the
running of the 21-day period;

 


c.
Employee has at least seven days following the execution of this Agreement by
the parties to revoke this Agreement; and

 


d.
this Agreement will not be effective until the revocation period has expired.

 
4.           Employee acknowledges that Employee’s obligations under the Key
Employee Covenants Agreement continue after the termination of Employee’s
employment for any reason.
 
5.         At the time of termination of Employee’s employment, Employee shall
return to the Company all confidential information, computers, laptops, cell
phones, passwords, and all other equipment or materials owned by the Company in
the possession of Employee.
 
2

--------------------------------------------------------------------------------

6.           Nothing in this Agreement waives or releases any rights or claims
that, by law, cannot be waived or released.  For example, nothing in this
Agreement shall be construed to prohibit Employee from volunteering information
or documents, filing a charge with, or otherwise participating in any
investigation or proceedings conducted by the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Securities and Exchange
Commission, or any other federal, state, or local government agency or
commission (collectively “Government Agencies” and each a “Government Agency”)
charged with enforcement of any law.  Further, nothing in this Agreement affects
claims under statutes that prohibit an employee from waiving or releasing such
claims, including but not limited to claims for unemployment benefits, workers’
compensation benefits, vested benefits under an ERISA plan, or statutory claims
which, in accordance with the statutes creating such claims, may not be waived
or released.  Notwithstanding the foregoing, Employee agrees that by executing
this Agreement he/she affirms that the payment received pursuant to Section 1 of
this Agreement are the only legal remedy he/she may receive as compensatory
damages or for lost back or front wages and waives any right to recover
personally, monetary damages or any other individual relief as a result of any
charge, complaint, or lawsuit filed by Employee or by anyone, including but not
limited to a Government Agency, on his/her behalf.  This Agreement does not
limit Employee’s right to receive any award unrelated to any claim for damages
for information provided to any Government Agency.
 
7.           Employee represents that he/she has no lawsuits, claims, or actions
pending in his/her name, or on behalf of any other person or entity, against the
Company in any state or federal court, any arbitral forum, or any state,
federal, or local administrative or governmental agency.  Employee also promises
to opt out of any class or representative action and to take such other steps as
he/she has the power to take to disassociate him/herself from and waive any
rights or remedies that might be received from any class or representative
action seeking relief against the Company and/or any other Released Party
regarding any of the released Claims.
 
8.           This Agreement is a negotiated settlement of all claims, charges,
demands, grievances, and/or causes of action, if any, between the parties.  This
Agreement does not constitute an admission by the Company, and the Company
specifically denies that the Company has violated any contract, law, or
regulation or that it has discriminated against Employee or otherwise infringed
upon Employee’s rights and privileges or done any other wrongful act.
 
9.           This Agreement is confidential information owned by the Company. 
No party may disclose the contents of this Agreement except to the extent
required by law.  Notwithstanding the foregoing, Employee may disclose the terms
of the Agreement to Employee’s attorney or accountants for the purposes of
obtaining advice or professional services or to Employee’s immediate family
(spouse and children).  If Employee discloses the terms of this Agreement to
Employee’s attorney, accountant, or his/her immediate family, Employee will
advise such individuals that they must not disclose the terms of this Agreement
except to the extent required by law.
 
10.         If Employee violates or breaches this Agreement, then this Agreement
shall remain in full force and effect except that the Company will be entitled
to recover from Employee the monies paid pursuant to Section 1 above, attorneys’
fees and any other remedy available to the Company pursuant to this Agreement or
otherwise.
 
11.        Should Employee return to work for the Company prior to the elapse of
time being compensated for under this Agreement, there will be a pro-rata return
of such severance payment in a lump sum by the Employee to the Company before
any re-employment will be permitted to take place.
 
3

--------------------------------------------------------------------------------

12.         The provisions of this Agreement are severable.  Should any
provision hereof be voidable or unenforceable under applicable law, such
voidable, or unenforceable provision shall not affect the validity of any other
clause or provision, which shall remain in full force and effect.  In addition,
it is the intention and agreement of the parties that all of the terms and
conditions hereof be enforced to the fullest extent permitted by law.
 
13.         The validity of this Agreement and the interpretation and
performance of all of its terms shall be governed by the substantive and
procedural laws of the State of Utah.  Each party expressly submits and consents
to exclusive personal jurisdiction and venue in the courts of Utah County, State
of Utah or in any Federal District Court in Utah.
 
14.        This Agreement, the Key Employee Covenants Agreement, the Severance
Policy, the agreements related to the Company’s deferred compensation plan, the
Company’s 401(k) plan, and Employee’s stock option agreements (the “Sole
Agreements”), constitute the entire and sole agreements between Employee and the
Company and its affiliates.  No other promises or agreements have been made to
Employee or the Company other than those contained in the Sole Agreements.
Employee and the Company acknowledge that they have read this Agreement
carefully, fully understand the meaning of the terms of this Agreement, and are
signing this Agreement knowingly and voluntarily.  This Agreement may not be
modified except by an instrument in writing signed by all of the parties hereto.
 
[Signature page follows]
 
4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first set forth above.
 

 
NU SKIN ENTERPRISES, INC.
     
By:
     
Its:




 
EMPLOYEE
   



5

--------------------------------------------------------------------------------

EXHIBIT B
 

KEY EMPLOYEE COVENANTS AGREEMENT


                                                                        
“Employee”
(PRINT NAME)


Nu Skin Enterprises, Inc. and its affiliated companies (“Company”) operate in
the highly competitive direct selling marketplace competing for product market
share as well as recruitment and retention of independent distributors.  The
success of Company depends on maintaining a competitive edge in this industry
through the introduction of innovative products and attracting and retaining
distributors. Accordingly, as a condition of and in consideration of employment
or continued employment with Company and participation in the Executive
Severance Policy maintained by Company, the parties hereby acknowledge and agree
as follows.



1.
Conflict of Interest:  During employment with Company, Employee shall not have
any personal interest that is incompatible with the loyalty and responsibility
owed to the Company.  Employee must discharge his/her responsibility solely on
the basis of what is in the best interest of Company and independent of personal
considerations or relationships. Employee shall maintain impartial relationships
with vendors, suppliers and distributors. Should Employee have any questions
regarding this matter, Employee should consult with his/her director or
supervisor.  If any conflict of interest or potential conflict of interest
arises, the Employee must notify his director or supervisor and seek an
appropriate waiver or resolution of such conflict of interest. Although it is
difficult to identify every activity that might give rise to a conflict of
interest, and not by way of making an all-inclusive list, the following
provisions apply to common areas for potential conflicts of interests:





1.1
Related Party Transactions.  Employees should not have a direct or indirect
ownership or financial interest in vendors of Company nor any company doing or
seeking to do business with Company. Employees should also not have a financial
or other interest in any transaction involving the Company.  In the event such a
conflict arises, the Employee must notify his/her director or supervisor and the
Company may not do business with such vendor or enter into any such transaction
unless it has been approved in accordance with the Company’s policy with respect
to related party transactions.





1.2
Other Employment.  Employee shall not perform services of any kind for any
entity doing or seeking to do business with Company. As to employment with or
service to another company, Employee shall not provide service to any company
that competes with the Company, and shall not allow any such activity to detract
from his/her job performance, use Company’s time, resources or personnel, or
require such long hours to affect his/her physical or mental effectiveness.



1

--------------------------------------------------------------------------------


1.3
Distributorships.  While employed by Company and for a period of three (3)
months after termination of an employment relationship with Company, Employee
shall not directly or indirectly own any interest in a Company distributorship
or similar account.  Additionally, during the course of employment, neither the
Employee’s spouse, nor any member of the Employee’s household shall own any
interest in, or otherwise be associated with, a Company distributorship without
the prior written consent of the Company. Employee’s spouse, or significant
other living in the same household, will not, without the prior written consent
of the Company, own any interest in, or otherwise be affiliated with, another
direct sales distributorship or be employed by another direct sales or
multilevel marketing company.  Any pre-existing ownership interests or
employment covered in this paragraph must be disclosed to the Company at the
time of the execution of this Agreement.  Employee shall disclose to his/her
immediate director or supervisor any and all areas posing a potential or actual
conflict of interest.  Said disclosure shall be made as promptly as possible
after such conflict arises.




2.
Work Product:

 


2.1
Company shall have the sole proprietary interest in the work product of Employee
created  during his/her employment with Company (“Work Product”), and Employee
expressly assigns to Company or its designee all rights, title and interest in
and to all copyrights, patents, trade secrets, improvements, inventions,
sketches, models and all documents related thereto, manufacturing processes and
innovations, special calibration techniques, software, service code, systems
designs and any other Work Product developed by Employee, either solely or
jointly with others, where said Work Product relates to any business activity or
research and development activity in which Company is involved or plans to be
involved at the time of or prior to Employee’s creating such Work Product, or
where such Work Product is developed with the use of Company’s time, material,
or facilities; and Employee further agrees to disclose any and all such Work
Product to Company without delay.

 


2.2
Employee will promptly disclose to the Company all Work Product, whether or not
patentable or registrable under patent, copyright or similar statutes, made or
conceived or reduced to practice or learned by Employee, either alone or jointly
with others, during the period of his/her employment that (i) at the time of
conception or reduction to practice are related to the actual or demonstrably
anticipated business of the Company, (ii) result from tasks performed by
Employee for the Company, or (iii) are developed on any amount of the Company’s
time or result from the use of premises or property (including computer systems
and engineering facilities) owned, leased, or contracted for by the Company
(collectively, “Inventions”).

 
2

--------------------------------------------------------------------------------

3.
Non-Disclosure and Assignment:

 


3.1
Employee acknowledges that during the term of employment with Company he/she may
develop, learn and be exposed to information about Company and its business,
including but not limited to formulas, business plans, financial data, vendor
lists, product and marketing plans, distributor lists, and other trade secrets
which information is secret, confidential and vital to the continued success of
Company (“Confidential Information”).  All Confidential Information and/or
Inventions, as well as all intellectual property rights therein, are and shall
be the sole property of the Company.  Employee hereby assigns and agrees to
assign to the Company any rights he or she may have or acquire in such
Confidential Information and/or Inventions.





3.2
During and after Employee’s employment, Employee shall hold the Confidential
Information and/or Inventions in confidence and shall protect them with utmost
care. Employee shall not disclose, copy, remove from the Company’s premises, or
permit any person to disclose or copy any of the Confidential Information and/or
Inventions, and Employee shall not use any of the Confidential Information
and/or Inventions, except as necessary to perform his/her duties as an employee
of Company.  In the event that Employee has or has had access to any
confidential information belonging to any third party, including but not limited
to any of Employee’s previous employers, Employee shall hold all such
confidential information in confidence and shall comply with the terms of any
and all agreements between Employee or Company and the third party with respect
to such confidential information. Upon hire, Employee shall disclose to Company
the existence of agreements Employee has with prior employers.

 


3.3
This Agreement will not be interpreted to prevent the use or disclosure of
information that (i) is required by law to be disclosed, but only to the extent
that such disclosure is legally required, (ii) becomes a part of the public
knowledge other than by a breach of an obligation of confidentiality, or (iii)
is rightfully received from a third party not obligated to hold such information
confidential.  The Defend Trade Secrets Act provides immunity to individuals
under any federal or state trade secret law for the disclosure of a trade secret
that is made: (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney for the sole purpose
of reporting or investigating a suspected violation of law; or (ii) in a
complaint or other document filed in a lawsuit or other proceedings, if such
filing is made under seal.  If an individual files a lawsuit against his or her
employer alleging retaliation for reporting a suspected violation of law, the
individual may disclose the trade secret to his or her attorney.  The individual
may also use the trade secret information in the court proceedings, provided
that he or she files any documents containing the trade secret under seal and
does not disclose the trade secret except pursuant to court order.

 


3.4
Upon Company’s request, and in any event upon termination of Employee’s
employment for any reason, Employee shall promptly return to Company all
materials in his/her possession or control that represent, contain or reasonably
could contain Confidential Information and/or Inventions, including but not
limited to passwords, documents, drawings, diagrams, flow charts, computer
programs, memoranda, notes, and every other medium, and all copies thereof.

 
3

--------------------------------------------------------------------------------


3.5
Subject to Paragraph 17 below, during and after Employee’s employment,
regardless of the circumstances of Employee’s termination, Employee shall not
communicate to, or use for his/her benefit, or for the benefit of any person,
firm, or other entity, without the prior approval of the Company, any
Confidential Information or information about Inventions; provided, however,
that Employee may communicate such information as required pursuant to law or as
necessary or appropriate in connection with any suit or action, or any potential
suit or action, brought by Employee against the Company in connection with
his/her employment relationship with the Company. Except as outlined in
Paragraph 17 below, Employee must advise Company prior to disclosure of
Confidential Information to be communicated pursuant to law or in connection
with a suit or action as described above so that the Company may obtain a
protective order as necessary to protect its confidentiality interests. Employee
will return to Company all Company-owned materials including, without
limitation, computer and office equipment, supplies and internal Company
manuals, customer lists and information, passwords, and marketing materials.

 

4.
Future Inventions:  Employee recognizes that Inventions relating to his/her
activities while working for Company and conceived or made by Employee, whether
alone or with others, within one year after termination of Employee’s employment
may have been conceived in significant part while employed by Company. 
Accordingly, Employee agrees that such Inventions shall be presumed to have been
conceived during Employee’s employment with Company and are to be, and hereby
are, assigned to Company unless and until Employee has established the contrary.

 

5.
Cooperation:  Employee shall assist Company in every way deemed necessary or
desirable by the Company (but at the Company’s expense) to obtain and enforce
patents, copyrights, trademarks and other rights and protections relating to any
Confidential Information and Inventions in any and all countries, and to that
end Employee will execute all documents for use in obtaining and enforcing such
patents, copyrights, trademarks and other rights and protections as Company may
desire, together with any assignments thereof to Company or persons designated
by it.  If Company is unable for any reason to secure Employee’s signature to
any document required to apply for or execute any patent, copyright, mask work
or other applications with respect to any Inventions (including improvements,
renewals, extensions, continuations, divisions or continuations in part
thereof), Employee hereby irrevocably designates Company and its duly authorized
officers and agents as Employee’s agents and attorneys-in-fact for and on
Employee’s behalf to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, mask works or other rights thereon with the same legal force and
effect as if executed by Employee.  Employee’s duty to assist Company extends to
enforcement of patents, copyrights, trademarks, and other rights and protections
described above, of which were executed and signed on Employee’s behalf pursuant
to Employee’s designation of Company for signatory authority.  Employee’s
obligation to assist Company shall continue beyond the termination of his/her
employment, but Company shall compensate him/her at a reasonable rate after
his/her termination for time actually spent by Employee at Company’s request on
such assistance.

 
4

--------------------------------------------------------------------------------

6.
Ethical Standards:  Employee agrees to maintain the highest ethical and legal
standards in his/her conduct, to be scrupulously honest and straight-forward in
all of his/her dealings and to avoid all situations which might project the
appearance of being unethical or illegal.




7.
Product Resale:  As an employee of Company, Employee may receive Company
products and materials either at no charge or at a discount as specified from
time to time by Company in its sole discretion.  Employee agrees that the
products received shall be used strictly in accordance with the policies of the
Company regarding products received by employees from the Company and shall not
be sold, distributed or transferred in any manner that would violate such
policies, as they may be amended from time to time.




8.
Gratuities:  Employee shall neither seek nor retain gifts, gratuities,
entertainment or other forms of compensation, benefit, or persuasion from
suppliers, distributors, vendors or their representatives without the consent of
a Company Vice President with the exception of meals provided in the ordinary
course of business on an infrequent basis.




9.
Non-Solicitation:  Employee shall not in any way, directly or indirectly, at any
time during employment or within two (2) years after either a voluntary or
involuntary employment termination: (a) solicit, divert, take away, or
unreasonably interfere with Company’s distributors; (b) in any manner solicit,
divert, take away, or interfere unreasonably with Company’s employees or
vendors; or (c) assist any other person(s) in any manner  in an attempt to do
any of the foregoing.




10.
Non-Disparagement:  Subject to Paragraph 17 below, employee shall not in any
way, directly or indirectly at any time during employment or after either
voluntary or involuntary employment termination, disparage Company, Company
products or Company Distributors.




11.
Non-Endorsement:  Employee shall not in any way, directly or indirectly, at any
time during employment or within one (1) year after either a voluntary or
involuntary employment termination endorse any sales compensation plan of
another company or product that competes with products of Company, promote or
speak on behalf of any company whose products compete with those of Company, or
allow Employee’s name or likeness to be used in any way to promote any company
or product that competes with Company or any products of Company.



5

--------------------------------------------------------------------------------

12.
Non-Competition:  Because of the Company’s legitimate business interest, in
exchange for the benefits of continued employment by Company and participation
in the Executive Severance Policy maintained by Company, Employee shall not
accept employment with, contribute Employee’s knowledge, engage in or
participate, directly or indirectly, individually or as an officer, director,
employee, shareholder, consultant, partner, joint venturer, agent, equity owner,
distributor or in any other capacity whatsoever, with any entity engaged in the
same or similar business as the Company, including those engaged in the business
of LED light source growing, or direct selling that competes with the business
of Company whether for market share of products or for independent distributors
in a territory in which Company is doing business; provided, however, Employee
may own publicly-traded securities of a company’s whose securities are publicly
traded on either the NYSE, American or NASDAQ stock exchanges if the Employee’s
ownership interest is less than 1% of the total outstanding securities of such
company.  The Employee shall not engage in activities that may require or
inevitably require disclosure of trade secrets, proprietary information, or
Confidential Information.  The restrictions set forth in this paragraph shall
remain in effect during the Employee’s employment with Company and during a
period of one (1) year following the Employee’s termination of employment. 
Within fifteen (15) days of termination of Employee’s employment, Company shall
notify Employee whether it elects to enforce the Employee’s obligation set forth
in this paragraph. Notwithstanding the foregoing, in the event Company decides,
in its sole discretion, to enforce Employee’s non-competition obligation(s) with
regard to an Employee whose employment ended as a result of the Employee’s
voluntary termination of employment without Good Reason (as defined in the
Executive Severance Policy maintained by Company), Company may elect, in its
sole discretion, to pay Employee a sum of up to seventy-five percent of the
Employee’s annual base salary at termination of employment, less applicable
withholding taxes, for the one year period following the termination of
employment during which the restrictive covenants in this paragraph remain in
effect. Unless other arrangements are made at Company’s sole discretion, such
payment may be made in equal periodic installments in accordance with Company’s
regular payroll practices until all payments are completed. Such ongoing
payments shall be contingent upon Employee’s ongoing compliance with his/her
continuing obligations under this Agreement.




13.
Acknowledgement:  Employee acknowledges that his/her position and work
activities with the Company are “key” and vital to the on-going success of
Company’s operation in each product category and in each geographic location in
which Company operates. In addition, Employee acknowledges that his/her
employment or involvement with any other entity or company engaged in the
business of LED light source growing, or direct selling or multilevel marketing
would create the impression that Employee has left Company for a “better
opportunity,” which could damage Company by this perception in the minds of
Company’s employees, independent distributors, or other persons. Therefore,
Employee acknowledges that his/her confidentiality, non-solicitation,
non-disparagement, non-endorsement and non-competition covenants are fair and
reasonable and should be construed to apply to the fullest extent possible by
applicable laws.  Employee has carefully read this Agreement, has consulted with
independent legal counsel to the extent Employee deems appropriate, and has
given careful consideration to the restraints imposed by the Agreement. Employee
acknowledges that the terms of this Agreement are enforceable regardless of the
manner in which Employee’s employment is terminated, whether voluntary or
involuntary. In the event that Employee is to be employed as an attorney for a
competitive business, Company and Employee acknowledge that paragraph 12 is not
intended to restrict the right of the Employee to practice law in violation of
any applicable rules of professional conduct.



6

--------------------------------------------------------------------------------

14.
Return of Equipment and Information upon Termination:  Upon termination of
employment, Employee shall return to Company all assets and equipment of Company
along with any Confidential Information and Work Product including any
distributor and vendor contact information and notes or summaries of all of the
above.  Employee shall not retain any copies of the returned items.




15.
Remedies:  Employee acknowledges: (a) that compliance with the restrictive
covenants contained in this Agreement are necessary to protect the business and
goodwill of Company and (b) that a breach will result in irreparable and
continuing damage to Company, for which money damages may not provide adequate
relief. Consequently, Employee agrees that, in the event that he/she breaches or
threatens to breach these restrictive covenants, Company shall be entitled to
both: (1) a preliminary or permanent injunction to prevent the continuation of
harm and (2) money damages insofar as they can be determined. Nothing in this
Agreement shall be construed to prohibit Company from also pursuing any other
remedy, the parties having agreed that all remedies are cumulative.  It is
further recognized and agreed that the covenants set forth herein are for the
purpose of restricting Employee’s activities to the extent necessary for the
protection of the legitimate business interests of Company and that Employee
agrees that said covenants do not and will not preclude him/her from engaging in
activities sufficient for the purposes of earning a living.




16.
Attorney’s Fees:  If any party to this Agreement breaches any of the terms of
this Agreement, then that party shall pay to the non-defaulting party all of the
non-defaulting party’s costs and expenses, including reasonable attorney’s fees,
incurred by that party in enforcing the terms of this Agreement.




17.
Protected Activity. Nothing in this document is intended, or should be
interpreted, to restrict, impede, or otherwise limit the rights of all
employees, including Key Employees, to report possible violations of law or
regulation to any governmental agency or entity tasked with enforcing such laws
and regulations, including but not limited to the United States Department of
Justice, the Securities and Exchange Commission, the Equal Employment
Opportunity Commission, the Department of Labor, Congress, and any agency
Inspector General, or participate in an investigation by any such administrative
agencies; nor is this document intended to limit employees’ rights to discuss
among themselves or others wages, benefits, and other terms and conditions of
employment or workplace matters of mutual concern, as protected by the National
Labor Relations Act.  Employee is not required to notify the Company of his or
her intention to file such a report or participate in such an investigation
prior to contacting the agency.



7

--------------------------------------------------------------------------------

18.
Court’s Right to Modify Restriction:  The parties have attempted to limit the
Employee’s right to compete only to the extent necessary to protect Company from
unfair competition. The parties recognize, however, that reasonable people may
differ in making such a determination. Consequently, the parties agree that, if
the scope or enforceability of the restrictive covenants contained in this
Agreement is in any way disputed at any time, a court or other trier of fact may
modify and enforce the covenants to the extent that it believes to be reasonable
under the circumstances existing at that time.




19.
Severability:  If any provision, paragraph, or subparagraph of this Agreement is
adjudged by any court or administrative agency to be void or unenforceable in
whole or in part, this adjudication shall not affect the validity of the
remainder of the Agreement, including any other provision, paragraph, or
subparagraph. Each provision, paragraph, and subparagraph of this Agreement is
severable from every other provision, paragraph, and subparagraph and
constitutes a separate and distinct covenant.




20.
Governing Law and Forum:  This Agreement shall be governed and enforced in
accordance with the laws of the State of Utah, and any litigation between the
parties relating to this Agreement shall be conducted in the courts of Utah
County or Salt Lake City where necessary for federal court matters.




21.
Employment At Will:  Employee understands that employment with Company is
at-will, meaning that employment with Company is completely voluntary and for an
indefinite term and that either Employee or Company is free to terminate the
employment relationship at any time, with or without cause or advance notice,
provided that termination is not done for an unlawful or discriminatory purpose.




22.
Employment Subject to Company’s Policies and Procedures:  The Parties
acknowledge and agree that Company has established, and may establish, various
workplace policies and procedures, which the Company may modify in its sole
discretion from time to time.  Employee acknowledges such policies and
procedures, and agrees to abide by such policies and procedures as they may be
implemented or modified from time to time.




23.
Entire Agreement:  Company and Employee understand and agree that this Agreement
shall constitute the entire agreement between them regarding the subject matter
contained herein, and that all prior understandings or agreements regarding
these matters are hereby superseded and replaced, including, without limitation,
the Key-Employee Covenants Agreement previously signed by the parties.  Any
amendment to or modification of this Agreement must be in writing signed by the
parties hereto and stating the intent of the parties to amend or modify this
Agreement.



8

--------------------------------------------------------------------------------

24.
Survivability of Obligations:  This Agreement sets forth several obligations
which continue after the termination of Employee’s employment with Company,
including without limitation those obligations set forth in paragraphs 1, 2, 3,
4, 5, 6, 9, 10, 11, and 12, and the Parties specifically acknowledge and agree
that such obligations shall survive the termination of Employee’s employment for
any reason.




25.
Enforcement of Restrictive Covenants:  If Employee breaches any of the
provisions of Paragraphs 3, 9, 10, 11, or 12 of this Agreement, the Parties
acknowledge and agree that such breach is likely to cause the Company serious,
immediate and irreparable damage.  Accordingly, if Employee breaches or
threatens to breach any such provision, the Company shall have no adequate
remedy at law and may obtain injunctive relief against Employee in any court of
competent jurisdiction.  The seeking and/or obtaining of such injunctive relief
shall be without prejudice to the Company’s right to seek any other remedies
available to the Company for such breach or threatened breach, including the
recovery of damages from Employee.  Employee agrees that the Company does not
need to post a bond to obtain an injunction and waives Employee’s right to
require such a bond.   The remedies provided for under this provision are
intended to be in addition to, not in place of, remedies available under federal
and state laws, including the Federal Defend Trade Secrets Act (“FDTSA”).  If
the Company pursues claims against Employee under the FDTSA, the Company may
recover damages from Employee that include, but are not limited to, monetary
damages and punitive or exemplary damages and may obtain injunctive relief
against Employee.



THIS AGREEMENT HAS BEEN READ, UNDERSTOOD AND FREELY ACCEPTED BY:






Dated:


Employee






9


--------------------------------------------------------------------------------